DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 6-11, 13-17, 19-26, and 28-30 have been amended. Claims 1-30 are pending and examined below.

Allowable Subject Matter
Claims 1-30 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 9142151 B2 discloses robotic signs comprising: a sign post; an arm movably attached to the sign post, the arm having a positioning apparatus configured to allow the arm to rotate independently and contiguously around the sign post, the arm having at least one face comprising an electronic display configured to present display items; and a communication element configured to receive display item information from a remote administration application, the display item information comprising a direction and a description; wherein upon presenting a display item, an arm rotates to indicate the direction and displays the description. Also described are software applications for configuring the robotic signs, networks of the robotic signs, and advertising systems utilizing the robotic signs.
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a first post having a first processor and a first memory accessible by the first processor; a second post having a second processor and a second memory accessible by the second processor; the second post further having a second post manipulation arm mounted on the second post; the first post further having a first post lockable band, the first post lockable band being selectively movable between a first retracted position and a first extended position; the second post further having a post lock, the post lock configured to receive and retain the first post lockable band when the first post lockable band is in the first extended position; the second processor being configured to cause the second post manipulation arm to grasp the first post lockable band and secure the first post lockable band to the post lock; whereby the first post and the second post are configured to shape a guiding path delimited by the first post, the second post, and the first lockable band extending from the first post to the second post.
As per independent claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a first post having a first processor and a first memory accessible by the first processor; a second post having a second processor and a second memory accessible by the second processor; the first post further having a first post manipulation arm mounted on the first post; the first post further having a first post lockable band, the first post lockable band being selectively movable between a first retracted position and a first extended position; the second post further having a post lock, the post lock configured to receive and retain the first post lockable band when the first post lockable band is in the first extended position; the first processor being configured to cause the first post manipulation arm to grasp the first post lockable band and secure the first post lockable band to the post lock; whereby the first post and the second post are configured to shape a guiding path delimited by the first post, the second post, and the first lockable band extending from the first post to the second post.
As per independent claim 21, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a first post having a first processor and a first memory accessible by the first processor; a second post having a second processor and a second memory accessible by the second processor; the first post further comprising a first post swiveling trunk; the first post further having a first post lockable band, the first post lockable band being selectively movable between a first retracted position and a first extended position; the second post further having a post lock, the post lock configured to retain the first post lockable band when the first post lockable band is in the first extended position; the first processor being configured to cause the first post swiveling trunk to swivel in a direction with respect to the second post, wherein the first post lockable band is positioned to be securable to the post lock; whereby when the first post lockable band is secured to the post lock, the first post and the second post shape a guiding path delimited by the first post, the second post, and the first lockable band extending from the first post to the second post.
As per independent claim 26, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a first post having a first processor and a first memory accessible by the first processor; a second post having a second processor and a second memory accessible by the second processor; the second post further comprising a second post swiveling trunk; the first post further having a first post lockable band, the first post lockable band being selectively movable between a first retracted position and a first extended position; the second post further having a post lock, the post lock configured to retain the first post lockable band when the first post lockable band is in the first extended position; the second processor being configured to cause the second post trunk to swivel in a direction with respect to the first post, wherein the post lock is positioned to be securable to the first post lockable band; whereby when the first post lockable band is secured to the post lock, the first post and the second post shape a guiding path delimited by the first post, the second post, and the first lockable band extending from the first post to the second post.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3664